UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4584


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PRENTISE JAVAUGHN WILKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge. (4:12-cr-00075-D-3)


Submitted:   May 26, 2015                  Decided:   May 29, 2015


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lewis A. Thompson, III, BANZET, THOMPSON & STYERS, PLLC,
Warrenton, North Carolina, for Appellant.   Thomas G. Walker,
United States Attorney, Jennifer P. May-Parker, Yvonne V.
Watford-McKinney, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Prentise      Javaughn     Wilkins         appeals     his    sentence         of   276

months (60 months for Count 1 and 216 months consecutively for

Count 2) following his guilty plea pursuant to a plea agreement

to two counts of use of a firearm during and in relation to a

crime   of     violence       under   18     U.S.C.    §    924(c)(1)       (2012).        The

Government      argues     that       Wilkins’      appeal     of     his       sentence    is

foreclosed by his waiver of appeal rights in his plea agreement.

For the reasons that follow, we dismiss the appeal.

       A criminal defendant may waive the right to appeal if that

waiver is knowing and intelligent.                    United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                     Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during a plea colloquy performed in accordance

with    Fed.    R.    Crim.     P.     11,    the     waiver    is    both       valid     and

enforceable.         United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005).          Whether a defendant validly waived his right to

appeal is a question of law this court reviews de novo.                               United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

       Where the Government seeks to enforce an appeal waiver and

there is no claim that it breached its obligations under the

plea    agreement,       we    will     enforce       the    waiver       if    the    record

establishes       that    the     defendant         knowingly       and        intelligently

agreed to waive the right to appeal and the issue being appealed

                                              2
is within the scope of the waiver.          Id. at 169.       Upon review of

the record and the parties’ briefs, we conclude that Wilkins

knowingly     and    voluntarily   waived   the     right    to    appeal    his

sentence, except for circumstances not extant in this appeal,

and the issue he raises falls within the scope of the waiver.

Accordingly, we dismiss the appeal of Wilkins’ sentence.                      We

dispense    with     oral   argument   because      the    facts   and      legal

contentions    are    adequately   presented   in    the    materials    before

this court and argument would not aid the decisional process.


                                                                     DISMISSED




                                       3